DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of 1-5, and 16 in the reply filed on 4/22/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 In claim 1, the preamble “Precipitated silica characterized by” is indefinite because the body of claim never requires precipitated silica, but rather simple requires an element of B, Al, Ga and mixtures thereof. The claim is indefinite as to whether a precipitated silica is required or composition of precipitated silica and the other elements B, Al, Ga and mixtures thereof. Moreover, this also renders the “range from 0.5 to 30.0 mol%” indefinite because claim never describes how precipitated silica is present in the alleged composition. Thus the basis identity for the mol% is unclear.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guy US 2013/0178569.
Regarding claims 1-4, Guy teaches a precipitated silica for use as inorganic filler for a polymer composition (Abstract). Guy teaches that aluminum may be present in the precipitated silica up to 7 weight % (Paragraph [0020]), which overlaps the claimed range for aluminum. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Guy does not expressly state the infrared absorption spectrum features recited in instant claims 1-3. However, “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004). See MPEP 2112. In this case, the product of Guy is substantially similar in composition and structure. Also the composition of Guy is made for a similar purpose of being a reinforcing filler for polymeric compositions.
Regarding claims 5 and 16, the precipitated silica may have a surface area between 70 and 240 m^2/g (Paragraph [0026]).

Claims 1-5, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guy US 20170073521.
Regarding claims 1-4, Guy ‘521 teaches a precipitated silica for use as inorganic filler for a polymer composition (Abstract, Paragraph [0124]). Guy ‘521 teaches that aluminum may be present in the precipitated silica up to 1 weight % (Paragraph [0068]), which overlaps the claimed range for aluminum. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Guy ‘521 mentions that the product may have IR peaks between 1540 and 1590 cm^-1, but Guy ‘521 does not expressly state the infrared absorption spectrum features recited in instant claims 1-3. However, “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004). See MPEP 2112. In this case, the product of Guy ‘521 is substantially similar in composition and structure. Also, the composition of Guy ‘521 is made for a similar purpose of being a reinforcing filler for polymeric compositions. 
Regarding claims 5 and 16, the precipitated silica may have a surface area between 170 and 380 m^2/g (Paragraph [0063]).
Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES A FIORITO/Primary Examiner, Art Unit 1731